EXAMINER’S AMENDMENT

2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Stephen A. Search for the interview conducted on 03/23/2022.

The application has been amended for some claims as follows and all other claims remain unchanged as filed by applicant on 03/21/2022:

1. (Currently Amended) A method of forming a DRAM bit line, the method comprising:
implanting an inert species into a bit line metal layer having a first grain size on a substrate to form an amorphized bit line metal layer having a second grain size smaller than the first grain size;
depositing a film stack on the amorphized bit line metal layer;
etching the film stack and the amorphized bit line metal layer to form a patterned film stack on the substrate, the patterned film stack comprising a plurality of the DRAM bit lines; and
thermally annealing the patterned film stack on the substrate to form a third grain size, the amorphized bit line metal layer comprising the third grain size and wherein the thermally annealing to a temperature in a range of about 500 °C to about 900 °C increases the second grain size of the amorphized bit line metal layer to the third grain size larger than the second grain size.

12-13. (Cancelled).

14. (Currently Amended) The method of claim [[13]] 1, wherein the third grain size is in a range of about 5 A to about 2000 A.

16-20. (Cancelled)


Allowable Subject Matter
3.	1-11, 14-15 are allowed.  The following is an examiner’s statement of reasons for allowance:
 
For claim 1, the references of record, either singularly or in combination, do not teach or suggest at least a method of forming a DRAM bit line, the method comprising “the thermally annealing to a temperature in a range of about 500 °C to about 900 °C increases the second grain size of the amorphized bit line metal layer to the third grain size larger than the second grain size” in combination with other limitations as a whole.




Claims 2-11, 14-15   are also allowed being dependent on allowable claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUZZAMAN whose telephone number is (571)270-1839.  The examiner can normally be reached on Monday-Friday 7 am -4 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MOHAMMED SHAMSUZZAMAN/
Primary Examiner, Art Unit 2897